Citation Nr: 1730907	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for the service-connected asbestos-related lung disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for an asbestos-related lung disease, and assigned an initial disability rating of 30 percent, effective from November 2, 2006.  

This case was previously before the Board in July 2010 and October 2012.  In the October 2012 decision, the Board denied entitlement to an initial rating higher than 30 percent for asbestos-related lung disease and denied entitlement to TDIU.  The Veteran appealed the Board's October 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court vacated the October 2012 Board decision, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand (Joint Motion).  

In December 2013, the Board remanded these matters for additional development.


FINDINGS OF FACT

1.  Prior to September 19, 2013, the Veteran's asbestos-related lung disease was not manifested by pulmonary tests that showed Forced Vital Capacity (FVC) of 50 to 64 percent predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

2.  Since September 19, 2013, the Veteran's asbestos-related lung disease has been manifested by shortness of breath, wheezing, chest tightness, productive cough, and  pulmonary tests have shown FVC of 50 to 64 percent predicted; pulmonary tests have not shown FVC less than 50 percent predicted, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension, or the required use of outpatient oxygen therapy.  

3.  Effective September 19, 2013, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Prior to September 19, 2013, the criteria for an initial rating in excess of 30 percent for asbestos-related lung disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6833 (2016).  

2.  Since September 19, 2013, the criteria for an initial 60 percent rating, but no higher, is warranted for the Veteran's asbestos related lung disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6833 (2016).  

3.  Effective September 19, 2013, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Asbestos-Related Lung Disease

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his service-connected asbestos-related lung disease.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is currently assigned a 30 percent rating for his asbestos-related lung disease under 38 C.F.R. § 4.97, Diagnostic Code 6833.  This Code provides for a 30 percent rating when the Forced Vital Capacity (FVC) is 65 to 74 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 56 to 65 percent predicted.  A 60 percent rating is warranted when FVC is 50 to 64 percent predicted or; DLCO (SB) is 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A maximum 100 percent rating is assigned when the FVC is less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; or cor pulmonale (right heart failure), or; pulmonary hypertension, or; requires outpatient oxygen therapy. 38 C.F.R. § 4.97, Code 6833.  

Special provisions regarding evaluation of respiratory conditions are found in 38 C.F.R. § 4.96.  Provisions relevant to asbestosis are as follows.  PFTs are required to evaluate respiratory conditions except in certain situations.  If a maximum exercise capacity test is not of record, evaluate based on alternate criteria.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions.  When evaluating based on PFTs, post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation.  38 C.F.R. § 4.96.  

As noted above, the appeal arises from the initial rating awarded, 30 percent, effective from November 2, 2006.  

Based on the evidence of record, for the period prior to September 19, 2013, the Board finds that the Veteran's service-connected asbestos-related lung disease does not warrant a rating in excess of 30 percent.  Specifically, prior to September 19, 2013, the Veteran's asbestos-related lung disease was not manifested by pulmonary tests that showed FVC of 50 to 64 percent predicted, DLCO (SB) 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  See, e.g., September 2007 VA respiratory examination (finding FVC of 85.3 percent predicted on pre-bronchodilator testing, 85.7% predicted on post-bronchodilator testing, and DLCO (SB) of 58.9 percent predicted); October 2009 private treatment record (finding FVC of 78 percent predicted, and DLCO (SB) of 87 percent predicated); September 2011 private treatment record (finding FVC of 67 percent predicted); September 2012 private treatment record (finding FVC of 76 percent predicted, DLCO (SB) of 83 percent predicted).  

The Board acknowledges a January 2009 private treatment record that found FVC of 54 percent predicted, and DLCO (SB) of 75 percent predicted.  While the FVC finding in the report is consistent with the criteria for an increased (60 percent) rating, the Board finds that the preponderance of the evidence for the period prior to September 19, 2013 to be against a rating in excess of 30 percent for the Veteran's asbestos-related lung disease.  The Board also notes that February 2009 private treatment records found FVC to be 66 percent predicted.  Before the January 2009 private treatment record, and within a month after the January 2009 private treatment record, the evidence otherwise does not support a rating in excess of 30 percent for the Veteran's asbestos-related lung disease.  

In summary, for the period prior to September 19, 2013, the Board finds that the preponderance of the evidence is against a finding in support of a claim for a rating in excess of 30 percent for the Veteran's asbestos-related lung disease.  

For the period since September 19, 2013, the Board finds that the Veteran's asbestos-related lung disease warrants an increased 60 percent rating.  The Board notes that a September 19, 2013 private treatment record found FVCs of 54 to 56 percent predicted, and the interpretation was moderate restrictive ventilatory defect.  The Board notes that the March 2016 VA respiratory conditions examination found FVC of 79 percent predicted on pre-bronchodilator testing, 84 percent predicted on post-bronchodilator testing, and DLCO of 64 percent predicted.  While such is consistent with a 30 percent disability rating, the Board finds significant that the examiner noted that objective medical evidence shows the Veteran's condition would generally be expected to have mild impairment.  However, the examiner indicated that exercise capacity testing was not performed as the risk outweighs the benefit, suggesting that the Veteran's asbestos-related lung disease was so severe that exercise capacity testing could not be performed for fear of risking the Veteran's health.  The Board thus finds that the severity of the Veteran's asbestos-related lung disease is consistent with a 60 percent disability rating.  In addition, a May 2015 statement from the Veteran's spouse stated the Veteran was unable to walk a long way without stopping to catch his breath, could not cut the grass or perform any yard work, and it was impossible for him to help get groceries out of the car.  Thus, the Board finds that the preponderance of the evidence supports a rating of 60 percent, but no higher, for the Veteran's asbestos-related lung disease since September 19, 2013 as there is no evidence of FVC less than 50 percent predicted, or, DLCO (SB) less than 40 percent predicted, or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale (right heart failure), or pulmonary hypertension, or requires outpatient oxygen therapy.  See, e.g., March 2016 VA respiratory examination.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disability is asbestos-related lung disease.  Based on the above decision, the Veteran satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a), effective from September 19, 2013.  What remains to be determined is whether the functional impairment associated with his service-connected disability is of such nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The evidence shows that the Veteran's occupational history includes working in construction and in building as a carpenter working for Duke Energy Corporation, for over 20 years.  See September 2007 VA respiratory examination.  His educational background is unclear, but it appears that he has a GED/high school degree.  See June 1971 VA Form 21E-1990 (indicating a 9th grade education with high school equivalency diploma); July 1999 Social Security Administration (SSA) decision (noting Veteran has a GED); Cf. September 2013 private treatment record (noting the Veteran had an 8th grade education level).  The Veteran was last gainfully employed in March 1997.  See July 2015 VA Form 21-4192 (listing the Veteran resigned due to personal illness in March 1997 as a maintenance technician).  
After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment, effective from September 19, 2013.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected asbestos-related lung disease is of such nature and severity as to preclude substantially gainful employment effective from September 19, 2013 (date schedular criteria for TDIU were met).  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the March 2016 VA respiratory conditions examiner opined that the Veteran's asbestos-related lung disease would not be expected to significantly affect one's ability to perform sedentary labor, but also indicated exercise capacity testing could not be performed as the risk outweighed the benefit.  Notably, the March 2016 VA respiratory conditions examiner did not address physical or manual labor, and indicated that the Veteran's asbestos-related lung disease was too severe to perform exercise capacity testing, suggesting that physical or manual labor would also be too severe for the Veteran's asbestos-related lung disease.  The evidence also includes May 2015 correspondence from the Veteran's wife that he can no longer do things he used to be able to do (e.g., cutting the grass, yard work), that he was unable to walk a long way without stopping to catch his breath, and that he could not even help retrieve groceries from the car.  Such evidence corroborates the impact of the Veteran's service-connected asbestos-related lung disease on physical activity.  

Thus, given the evidence regarding the severity of the Veteran's service-connected asbestos-related lung disease, and opinions and evidence indicating the Veteran's functional limitations due to his disability, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

Prior to September 19, 2013, an initial rating in excess of 30 percent for asbestos-related lung disease is denied.  

Subject to the laws and regulations governing monetary benefits, an initial rating of 60 percent, and no more, for asbestos-related lung disease is granted, effective September 19, 2013.  

Subject the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted, effective September 19, 2013.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


